DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 27, 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/14/2020 and 12/10/2020 have been considered by the examiner.

Drawings
4.	The drawings were received on November 27, 2019.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claims 11 and 16, Komatsu et al (US 8,334,481) discloses a substrate support (i.e. embodiments of Figures 12 and 13), comprising:  
 	a ceramic body (Fig. 12, mounting table body 72) (i.e. mounting table body 72 can be made of ceramic. See column 9, lines 31-34) having an electrode (Fig. 12, heater portion 96) embedded therein; 
 	a rod member (Fig. 12, power-feeding line member 102) at least partially disposed in an aperture (Fig. 13, support column 14) formed in the ceramic body (Fig. 12, mounting table body 72), wherein the aperture (Fig. 13, support column 14) is defined by one or more sidewalls having a plurality of recesses (Fig. 13, female threads 150) formed therein; and 
 	a plurality of protrusions (Fig. 13, male threads 152), wherein
 	 	each protrusion of the plurality of protrusions (Fig. 13, male threads 152) is disposed in a corresponding recess of the plurality of recesses (Fig. 13, female threads 150).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses an eyelet member circumferentially disposed about the rod member, the eyelet member having a plurality of protrusions extending outwardly therefrom, wherein each protrusion of the plurality of protrusions is disposed in a corresponding recess of the plurality of recesses, and a first portion of each protrusion of the plurality of protrusions is in contact with the ceramic body and a second portion of each protrusion is separated from the ceramic body by a gap disposed there between. 

 	Therefore, regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A substrate support, comprising:  
 	a ceramic body having an electrode embedded therein; 
 	a rod member at least partially disposed in an aperture formed in the ceramic body, wherein the aperture is defined by one or more sidewalls having a plurality of recesses formed therein; and 
 	an eyelet member circumferentially disposed about the rod member, the eyelet member having a plurality of protrusions extending outwardly therefrom, wherein
 	 	each protrusion of the plurality of protrusions is disposed in a corresponding recess of the plurality of recesses, and 
 	 	a first portion of each protrusion of the plurality of protrusions is in contact with the ceramic body and a second portion of each protrusion is separated from the ceramic body by a gap disposed there between.

Regarding claims 11-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A substrate support, comprising: 
 	a ceramic body having an aperture formed therein, the aperture defined by a sidewall having a plurality of recesses formed therein; 
 	a rod member disposed in the aperture; 
 	an eyelet member circumferentially disposed around the rod member, the eyelet member being formed from a metal foam and having a plurality of protrusions extending outward therefrom, wherein 
 	 	each protrusion of the plurality of protrusions is disposed in a corresponding recess of the plurality of recesses, 
 	 	a first portion of each protrusion of the plurality of protrusions is in contact with a first portion of the respective recess of the ceramic body, and 
 	 	a second portion of each protrusion is spaced apart from a second portion of the respective recess by a gap disposed therebetween; and 
 	a brazing material disposed in between a base of the aperture and an end of the rod member.

Regarding claims 16-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A substrate support, comprising: 
 	a ceramic body having an aperture formed therein, the aperture defined by a sidewall having a plurality of recesses formed therein; 
 	a rod member disposed in the aperture; 
 	an eyelet member circumferentially disposed about the rod member, the eyelet member having a plurality of protrusions extending radially outward therefrom, wherein 
 	 	each protrusion of the plurality of protrusions is disposed in a corresponding recess of the plurality of recesses, 
 	 	a first portion of each protrusion of the plurality of protrusions is in contact with a first portion of a surface of the respective recess, and 
 	 	a second portion of each protrusion is spaced apart from a second portion of a surface of the respective recess to define a gap there between; 
 	a first portion of a brazing material is disposed in between a base of the aperture and an end of the rod member; and 
 	a second portion of the brazing material extends from the first portion of the brazing material along at least a portion of the circumferential surface of the rod member.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komatsu et al (US 8,334,481) deals with a mounting table structure, and processing apparatus, Volfovski et al (US 10,242,890) deals with a substrate support with a heater, Knyazik (US 2018/0204747) deals with a substrate support assembly having surface features to improve thermal performance, Park et al (US 2016/0035610) deals with electrostatic chuck assemblies having recessed support surfaces, semiconductor fabricating apparatuses having the same, and plasma treatment methods using the same, Nguyen et al (US 2011/0024047) deals with a substrate support having fluid channel, Sterling et al (US 2010/0282603) deals with heated substrate support for chemical vapor deposition, and Guenther et al (US 7,674,338) deals with a heated substrate support and method of fabricating the same.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838